DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of claims 1-17 and 32-48 in the reply filed on 08/05/2021 is acknowledged.  The traversal is on the ground(s) that there is no additional search burden on the Office.  
The nonelected claims 18-31 and 49-66 have been noted as canceled by Applicant, which makes the transversal moot. However, the arguments are found not persuasive because Examiner asserts there is a search burden between the groups as they would require different search strategies including classification searches and search terms.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	The claims are objected to as the claim status of claims 18-31 and 49-66 are improperly identified in the most recent claims filed 04/12/2019. The canceled claims should reflect their current status and should read “(Canceled)” as indicated in the response filed 08/05/2021.
Appropriate correction is required.

Information Disclosure Statement
4.	The information disclosure statement filed 05/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 32-33 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matteliano (US 2010/0063008 A1).
Regarding claim 32, Matteliano discloses a garment (molded article such as glove 10) for treatment of a biological surface (a hand) (Fig. 1, ¶ 0122) comprising: 2a thermoplastic elastomer gel matrix (gelatinous composition 34) (abstract ¶ 0123) further comprising: 3a styrenic triblock copolymer where the triblock copolymer is a 4selected amount of one or more of a poly(styrene-butadiene- 5styrene), poly(styrene-isoprene-styrene), poly(styrene-isoprene- 6butadiene-styrene), poly(styrene-ethylene-butylene-styrene), 7poly(styrene-ethylene-propylene-styrene), or poly(styrene- 8ethylene-ethylene-propylene-styrene) (¶ 0052, ¶ 0058); 5a phase change material, triglyceride oils such as vegetable oils (abstract, see listing ¶ 0068) mid-block solubilizing oils such as mineral and/or synthetic oils including the linear N-alkane, hydrogenated polydecene (¶ 0065 lines 1-10, ¶ 0066); and 6a plasticizing oil, mineral and/or synthetic oil (abstract, ¶ 0062, 0065). 

	Regarding claim 33, Matteliano further teaches the triblock copolymer is present in an amount between 1-50%, 4-25% or 10-25% by weight (w/w) (Matteliano ¶ 0058 lines 1-2, 11-13), within the claimed range of 2-30% by weight (see MPEP 2131.03). 

Regarding claim 47, Matteliano further teaches a cloth or fabric layer (such as a glove with a palm piece 14 and back piece 16), F, attached to the thermoplastic elastomer gel, G, forming a composite FG (Matteliano Fig. 1, ¶ 0122 lines 1-2, ¶ 0124, ¶ 0127). 

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 34-36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matteliano.
Regarding claim 34,	Matteliano further teaches wherein the phase change material is selected from the group consisting of 3paraffins, linear alpha olefins having a carbon number of 24 to 30, lipid-soluble 4alcohols, lipid-soluble esters, hydrogenated vegetable oils, and non-hydrogenated 5vegetable oils, since Matteliano teaches including paraffinic oils, esters and vegetable oils (Matteliano ¶ 0052 line 14, ¶ 0065 lines 1-4, ¶ 0068 lines 27-29 and last 3 lines) in the composition. 
	Furthermore, since Matteliano teaches a phase change material the same as the phase change material as taught in Applicant’s specification, such as hydrogenated or non-hydrogenated vegetable oils, the claimed properties of the phase change temperature between 45 °C and 65 °C of the material are inherent, since it has been held that "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." and "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As Applicant has not indicated a specific species of the broad genus of the phase change material, even if one of ordinary skill would not presume the material property of the genus of the phase change material to be inherent, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a species of the phase change material out of the genus from at least the paraffinic oils, esters and vegetable oils as taught by Matteliano, having a phase change temperature between 45 °C and 65 °C, in order to have a workable phase change temperature and to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.

	Regarding claim 35, Matteliano further teaches the phase change materials, such as triglycerides, present in an amount between 0-98% (abstract) or more specifically, 30-50%, 25-50% by weight (w/w) (Matteliano ¶ 0068 lines 24-27), within the claimed range of 20-70% by weight (see MPEP 2131.03). 

Regarding claim 36, Matteliano further teaches wherein the plasticizing oil is present in an amount 2between 30-80% by weight and is selected from the group consisting essentially of mineral oils that are liquid at room temperature, vegetable oils that are liquid at room temperature, normal alpha olefins that are liquid at room temperature, hydrocarbon mixtures that are liquid at room temperature, and synthetic oils that are liquid at room temperature, since Matteliano teaches an oil to make up a liquid portion, understood as liquid at room temperature (¶ 0053) and teaches including plasticizing oils (¶ 0062) such as vegetables oils (¶ 0068 lines 27-29 and last 3 lines), mineral oils, and synthetic oils present in an amount between 0-98% (abstract), and more specifically 30-50% (¶ 0066 lines 1-4), within the claimed range of 30-80% by weight (see MPEP 2131.03). 

Regarding claim 39, Matteliano further teaches the phase change material is selected from the group consisting 3of N-alkanes, N-alkenes, linear alpha olefins having a carbon number of 14 to 18, 4lipid-soluble alcohols, lipid-soluble esters, and vegetable oils, since Matteliano specifies at least a linear N-alkane, hydrogenated polydecene (¶ 0065 lines 1-10, ¶ 0066) and vegetable oils (¶ 0068 last 3 lines) in the composition. 
Furthermore, since Matteliano teaches a phase change material the same as the phase change material as taught in Applicant’s specification, such as vegetable oils and N-alkanes, the claimed properties of the phase change temperature between -10 and 20 °C of the material are inherent, since it has been held that "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." and "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As Applicant has not indicated a specific species of the broad genus of the phase change material, even if one of ordinary skill would not presume the material property of the genus of the phase change material to be inherent, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a species of the phase change material out of the genus from at least the vegetable oils and N-alkanes, as taught by Matteliano, having a phase change temperature between -10 and 20 °C, in order to have a workable phase change temperature and to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.

Regarding claim 40, Matteliano further teaches wherein the plasticizing oil is present in an amount 2between 0-70% by weight and is selected from the group consisting essentially of mineral oils that are liquid at room temperature, vegetable oils that are liquid at room temperature, normal alpha olefins that are liquid at room temperature, hydrocarbon mixtures that are liquid at room temperature, and synthetic oils that are liquid at room temperature, since Matteliano teaches an oil to make up a liquid portion, understood as liquid at room temperature (¶ 0053) and teaches including plasticizing oils (¶ 0062) such as vegetables oils (¶ 0068 lines 27-29 and last 3 lines), mineral oils, and synthetic oils present in an amount between 0-98% (abstract), and more specifically 20-50%, 30-50% and 25-50% (¶ 0066 lines 1-4), within the claimed range of 30-80% by weight (see MPEP 2131.03). 

Claim Rejections - 35 USC § 103
12.	Claims 37-38 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Matteliano.
	Regarding claim 37, all of the elements of the current invention have been substantially disclosed by Matteliano, as applied above in claim 34. Matteliano further teaches including a plasticizing oil (¶ 0062, 0066), such as mineral or synthetic oils as disclosed in the present specification, with viscosities in the range of 50 to 10000 cPs (¶ 0066 lines 17-19), but does not specify 50 to 300 centistokes. 
However, lower viscosity is not ideal because it leads to spontaneous weeping, or seeping of oil out of the composition, a high viscosity oil will not properly exude and oil blend with active ingredients for topical delivery (¶ 0044-0046). The viscosity may be raised or lowered depending on the specific application (¶ 0046 lines 23-26). Therefore the viscosity of the plasticizing oil is recognized as a result effect variable and changing the viscosity is optimization involving only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the viscosity of the plasticizing oil between 50 and 300 centistokes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 38, Matteliano further teaches wherein the thermoplastic elastomeric gel matrix layer 2further comprises a lipid soluble additive (biologically active agent) in an amount between 0-20% by weight (abstract, ¶ 0093), not specifically 1-10%. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a lipid soluble additive in an amount between 0-10% by weight in the thermoplastic elastomeric gel matrix layer to deliver a therapeutic agent to the skin, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 41, all of the elements of the current invention have been substantially disclosed by Matteliano, as applied above in claim 39. 	Matteliano further teaches including a plasticizing oil (¶ 0062, 0066), such as mineral or synthetic oils as disclosed in the present specification, with viscosities in the range of 50 to 10000 cPs (¶ 0066 lines 17-19), but does not specify 50 to 300 centistokes. 
However, lower viscosity is not ideal because it leads to spontaneous weeping, or seeping of oil out of the composition, a high viscosity oil will not properly exude and oil blend with active ingredients for topical delivery (¶ 0044-0046). The viscosity may be raised or lowered depending on the specific application (¶ 0046 lines 23-26). Therefore the viscosity of the plasticizing oil is recognized as a result effect variable and changing the viscosity is optimization involving only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the viscosity of the plasticizing oil between 50 and 300 centistokes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 42, Matteliano further teaches wherein the thermoplastic elastomeric gel matrix layer 2further comprises a lipid soluble additive (biologically active agent) in an amount between 0-20% by weight (abstract, ¶ 0093), not specifically 1-10%. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a lipid soluble additive in an amount between 0-10% by weight in the thermoplastic elastomeric gel matrix layer to deliver a therapeutic agent to the skin, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

13.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Matteliano in view of Krempel (US 2005/0187502 A1).
Regarding claim 43, all of the elements of the current invention have been substantially disclosed by Matteliano, as applied above in claim 39, except for the garment further comprising a thermoformable retainer layer, R, attached to the thermoplastic elastomer, G, forming a composite RG. 
Krempel discloses a garment (temperature-controllable device with splint 112) for treatment of an biological surface (Krempel Fig. 1B, ¶ 0011) in the same field of endeavor comprising a thermoformable retainer layer (splint 112), R, as the splint is moldable to a subject’s anatomy by heat activation (Krempel ¶ 0074) attached to a gel matrix layer (viscous liquid portion 116; may be gel Krempel ¶ 0091), G, forming a composite RG (Krempel Fig. 1B, ¶ 0091) to provide a better fit of the device while the splint supports and secures a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Matteliano to include a thermoformable retainer layer, as taught by Krempel, to support and secure the device to the patient. 

14.	Claims 44-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Matteliano in view of Krempel and further in view of Anthony (WO 2014/170220 A2).
Regarding claims 44-46, all of the elements of the current invention have been substantially disclosed by Matteliano and Krempel, as applied above in claim 43, except wherein the thermoformable retainer layer comprises a polymer able to be thermoformable at a temperature of 60 degrees Celsius or less, comprises ethyl vinyl acetate or polycaprolactone. 
Krempel teaches the thermoformable retainer layer (splint) made of a polymer, a thermoplastic material (Krempel ¶ 0080), and to be moldable to a patient’s anatomy within an activation temperature range (Krempel ¶ 0074), but does not specify exactly ethyl vinyl acetate or polycaprolactone and a temperature of 60 degrees Celsius or less.
Anthony, however, teaches a thermoplastic garment for treatment of a biological surface (Anthony Figs. 1-2, abstract) in the same field of endeavor, with a thermoformable retainer layer (thermoplastic composition 3), for example polycaprolactone (Anthony p. 5 lines 3-6), or ethylene vinyl acetate (Anthony p. 14 lines 28-30), preferred materials disclosed by the present specification (see ¶ 0082 and claims 45-46 of present specification) and is moldable, about 69 degrees Celsius until about 30 degrees Celsius, understood as thermoformable at 60 degrees Celsius or less, (Anthony p. 5 lines 30-32), or between 50-70 degrees Celsius (p. 12 lines 26-27). Using polycaprolactone or ethylene vinyl acetate allows for molding the thermoplastic layer in convenient temperatures, since these materials are workable and deformable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the thermoplastic retainer layer comprising a polymer, particularly ethyl vinyl acetate or polycaprolactone, and able to be thermoformable at a temperature of 60 degrees Celsius or less, as taught by Anthony, to use convenient and workable materials at a reasonable temperature.  

Regarding claim 48, Matteliano further teaches a cloth or fabric securing layer (such as a glove with a palm piece 14 and back piece 16) to make up the external face of the article (Matteliano Fig. 1, ¶ 0122 lines 1-2, ¶ 0124, ¶ 0127). The combination device as taught by Matteliano, Krempel and Anthony, is still silent to the fabric layer attached to the thermoformable retainer layer forming a composite FRG. 
Krempel further teaches an insulating outer layer (Krempel ¶ 0096), attached to the thermoformable retainer layer (splint 112), R, attached to a gel matrix layer (viscous liquid portion 116; may be gel Krempel Fig. 1B, ¶ 0091), G, to provide a better fit of the device while the splint supports and secures a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Matteliano/Krempel/Anthony to include a thermoformable retainer layer, as taught by Krempel, between the outer layer and the gel layer, to support and secure the device to the patient. Doing so would result in the FRG structure.

15.	Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krempel in view of Matteliano.
	Regarding claim 1, Krempel discloses a garment (temperature-controllable device with splint 112) for treatment of an anatomical surface (Fig. 1B, ¶ 0011) comprising: a thermoformable retainer layer (splint 112), R, as the splint is moldable to a subject’s anatomy by heat activation (¶ 0074);  3a gel matrix layer (viscous liquid portion 116; may be gel ¶ 0091), G, and  7a securing fabric layer (sterile portion may be a fabric such as gauze, cotton, paper, etc.; ¶ 0090 lines 11-21, ¶ 0091 lines 13-14) F;  8wherein the garment is configured to be heated to a transition temperature 9of the thermoformable retainer layer such that the treatment garment can 10be shaped to conform to contours of the surface (¶ 0074);  11wherein said garment is formed into a composite (Fig. 1B).
	Krempel is silent to the gel matrix layer being a thermoplastic elastomer gel matrix layer and further comprising 
4a styrenic triblock copolymer;  5a phase change material;  6a plasticizing oil.
	Matteliano, however, discloses an elastomer composition such as a composition formed into a molded article for topical applications (Matteliano abstract, Figs. 1-2) in the same field of endeavor, with a thermoplastic elastomer gel matrix layer (Matteliano ¶ 0056 lines 1-2) and further comprising 
4a styrenic triblock copolymer (Matteliano abstract, ¶ 0052); 5a phase change material, triglyceride oils such as vegetable oils (Matteliano abstract, see listing in Matteliano ¶ 0068) mid-block solubilizing oils such as mineral and/or synthetic oils including the linear N-alkane, hydrogenated polydecene (Matteliano ¶ 0065 lines 1-10, ¶ 0066); and 6a plasticizing oil, mineral and/or synthetic oil (Matteliano abstract, ¶ 0062, 0065). Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the gel matrix layer of the Krempel splint to be a thermoplastic elastomer gel matrix layer and further comprising 
4a styrenic triblock copolymer;  5a phase change material; 6a plasticizing oil, as taught by Matteliano to be conformable and soft for contacting the body and to deliver a therapeutic agent to the skin.

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 1, except for wherein the triblock copolymer is present in an amount between 2-30% by weight. 
	Matteliano further teaches the triblock copolymer is present in an amount between 1-50%, 4-25% or 10-25% by weight (w/w) (Matteliano ¶ 0058 lines 1-2, 11-13), within the claimed range of 2-30% by weight (see MPEP 2131.03). Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the triblock copolymer present in an amount between 4-25% or 10-25% by weight, as taught by Matteliano, to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 1, except for wherein the phase change material has a phase change 2temperature between 45 °C and 65 °C and is selected from the group consisting of 3paraffins, linear alpha olefins having a carbon number of 24 to 30, lipid-soluble 4alcohols, lipid-soluble esters, hydrogenated vegetable oils, and non-hydrogenated 5vegetable oils.
	Matteliano further teaches wherein the phase change material is selected from the group consisting of 3paraffins, linear alpha olefins having a carbon number of 24 to 30, lipid-soluble 4alcohols, lipid-soluble esters, hydrogenated vegetable oils, and non-hydrogenated 5vegetable oils, since Matteliano teaches including paraffinic oils, esters and vegetable oils (Matteliano ¶ 0052 line 14, ¶ 0065 lines 1-4, ¶ 0068 lines 27-29 and last 3 lines) in the composition. Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
Furthermore, since Matteliano teaches a phase change material the same as the phase change material as taught in Applicant’s specification, such as hydrogenated or non-hydrogenated vegetable oils, the claimed properties of the phase change temperature between 45 °C and 65 °C of the material are inherent, since it has been held that "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." and "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the phase change material of Krempel/Matteliano from paraffins, lipid-soluble esters, hydrogenated vegetable oils, and non-hydrogenated vegetable oils, as taught by Matteliano, and in doing so, select one of these materials with a phase change temperature between 45 °C and 65 °C, in order to have a workable phase change temperature and to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.

	Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 3, except wherein the phase change material is present in an amount 2between 20-70% by weight.
	Matteliano further teaches the phase change materials, such as triglycerides, present in an amount between 0-98% (Matteliano abstract) or more specifically, 30-50%, 25-50% by weight (w/w) (Matteliano ¶ 0068 lines 24-27), within the claimed range of 20-70% by weight (see MPEP 2131.03). Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the phase change material present in an amount such as between 25-50% by weight, as taught by Matteliano, to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 3, except for wherein the plasticizing oil is present in an amount 2between 30-80% by weight and is selected from the group consisting essentially of mineral oils that are liquid at room temperature, vegetable oils that are liquid at room temperature, normal alpha olefins that are liquid at room temperature, hydrocarbon mixtures that are liquid at room temperature, and synthetic oils that are liquid at room temperature.
Matteliano further teaches wherein the plasticizing oil is present in an amount 2between 30-80% by weight and is selected from the group consisting essentially of mineral oils that are liquid at room temperature, vegetable oils that are liquid at room temperature, normal alpha olefins that are liquid at room temperature, hydrocarbon mixtures that are liquid at room temperature, and synthetic oils that are liquid at room temperature, since Matteliano teaches an oil to make up a liquid portion, understood as liquid at room temperature (Matteliano ¶ 0053) and teaches including plasticizing oils (Matteliano ¶ 0062) such as vegetables oils (Matteliano ¶ 0068 lines 27-29 and last 3 lines), mineral oils, and synthetic oils present in an amount between 0-98% (Matteliano abstract) more specifically 30-50% (Matteliano ¶ 0066 lines 1-4), within the claimed range of 30-80% by weight (see MPEP 2131.03). Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the plasticizing oil from liquid mineral oils, vegetable and synthetic oils and have the plasticizing oil present in an amount such as between 30-50% by weight, as taught by Matteliano, to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 3, except wherein the plasticizing oil has a viscosity between 50 and 300 centistokes. 
	Matteliano further teaches including a plasticizing oil (Matteliano ¶ 0062, 0066), such as mineral or synthetic oils as disclosed in the present specification, with viscosities in the range of 50 to 10000 cPs (Matteliano ¶ 0066 lines 17-19), but does not specify 50 to 300 centistokes. However, lower viscosity is not ideal because it leads to spontaneous weeping, or seeping of oil out of the composition, a high viscosity oil will not properly exude and oil blend with active ingredients for topical delivery (Matteliano ¶ 0044-0046). The viscosity may be raised or lowered depending on the specific application (Matteliano ¶ 0046 lines 23-26). Therefore the viscosity of the plasticizing oil is recognized as a result effect variable and changing the viscosity is optimization involving only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the viscosity of the plasticizing oil between 50 and 300 centistokes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 3, except for wherein the thermoplastic elastomeric gel matrix layer 2further comprises a lipid soluble additive in an amount between 0-10% by weight.
	Matteliano further teaches wherein the thermoplastic elastomeric gel matrix layer 2further comprises a lipid soluble additive (biologically active agent) in an amount between 0-20% by weight (Matteliano abstract, ¶ 0093). Matteliano teaches including biologically active agents to deliver medicinal properties to the body via oil exudation (as motivated by Matteliano ¶ 0093). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the thermoplastic elastomeric gel matrix layer of Krempel/Matteliano, a lipid soluble additive in an amount between 0-10% by weight, as taught by Matteliano, to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 1, except for wherein the phase change material has a phase change 2temperature between -10° C and 20° C and is selected from the group consisting 3of N-alkanes, N-alkenes, linear alpha olefins having a carbon number of 14 to 18, 4lipid-soluble alcohols, lipid-soluble esters, and vegetable oils. 
Matteliano further teaches the phase change material is selected from the group consisting 3of N-alkanes, N-alkenes, linear alpha olefins having a carbon number of 14 to 18, 4lipid-soluble alcohols, lipid-soluble esters, and vegetable oils, since Matteliano specifies at least a linear N-alkane, hydrogenated polydecene (Matteliano ¶ 0065 lines 1-10, ¶ 0066) and vegetable oils (Matteliano ¶ 0068 last 3 lines) in the composition. Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
Furthermore, since Matteliano teaches a phase change material the same as the phase change material as taught in Applicant’s specification such as vegetable oils and N-alkanes, the claimed properties of the phase change temperature between -10 and 20 °C of the material are inherent, since it has been held that "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." and "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the phase change material of Krempel/Matteliano from vegetable oils and N-alkanes, as taught by Matteliano, and in doing so, select one of these materials with a phase change temperature between -10 and 20 °C, in order to have a workable phase change temperature and to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 8, except for wherein the plasticizing oil is present in an amount 2between 0-70% by weight and is selected from the group consisting essentially of mineral oils that are liquid at room temperature, vegetable oils that are liquid at room temperature, normal alpha olefins that are liquid at room temperature, hydrocarbon mixtures that are liquid at room temperature, and synthetic oils that are liquid at room temperature.
Matteliano further teaches wherein the plasticizing oil is present in an amount 2between 0-70% by weight and is selected from the group consisting essentially of mineral oils that are liquid at room temperature, vegetable oils that are liquid at room temperature, normal alpha olefins that are liquid at room temperature, hydrocarbon mixtures that are liquid at room temperature, and synthetic oils that are liquid at room temperature, since Matteliano teaches an oil to make up a liquid portion, understood as liquid at room temperature (Matteliano ¶ 0053) and teaches including plasticizing oils (Matteliano ¶ 0062) such as vegetables oils (Matteliano ¶ 0068 lines 27-29 and last 3 lines), mineral oils, and synthetic oils present in an amount between 0-98% (Matteliano abstract) more specifically 20-50%, 30-50% and 25-50% (Matteliano ¶ 0066 lines 1-4), within the claimed range of 0-70% by weight (see MPEP 2131.03). Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the plasticizing oil from liquid mineral oils, vegetable and synthetic oils and have the plasticizing oil present in an amount such as between 0-70% by weight, as taught by Matteliano, to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 8, except wherein the plasticizing oil has a viscosity between 50 and 300 centistokes. 
	Matteliano further teaches including a plasticizing oil (Matteliano ¶ 0062, 0066), such as mineral or synthetic oils as disclosed in the present specification, with viscosities in the range of 50 to 10000 cPs (Matteliano ¶ 0066 lines 17-19), but does not specify 50 to 300 centistokes. However, lower viscosity is not ideal because it leads to spontaneous weeping, or seeping of oil out of the composition, a high viscosity oil will not properly exude and oil blend with active ingredients for topical delivery (Matteliano ¶ 0044-0046). The viscosity may be raised or lowered depending on the specific application (Matteliano ¶ 0046 lines 23-26). Therefore the viscosity of the plasticizing oil is recognized as a result effect variable and changing the viscosity is optimization involving only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the viscosity of the plasticizing oil between 50 and 300 centistokes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 8, except for wherein the thermoplastic elastomeric gel matrix layer 2further comprises a lipid soluble additive in an amount between 0-10% by weight.
	Matteliano further teaches wherein the thermoplastic elastomeric gel matrix layer 2further comprises a lipid soluble additive (biologically active agent) in an amount between 0-20% by weight (Matteliano abstract, ¶ 0093). Matteliano teaches including biologically active agents to deliver medicinal properties to the body via oil exudation (as motivated by Matteliano ¶ 0093). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the thermoplastic elastomeric gel matrix layer of Krempel/Matteliano, a lipid soluble additive in an amount between 0-10% by weight, as taught by Matteliano, to form TPE gels that are conformable and soft for contacting the body and are effective to deliver a therapeutic agent to the skin, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 1, except for wherein the composite is structured FRG. As stated above, Krempel teaches the structure as RGF or reversed FGR (see claim 1). Krempel further notes an outer layer to the splint for insulation (Krempel ¶ 0096) but is silent to this being a securing fabric layer. 
Matteliano further teaches a cloth or fabric securing layer (such as a glove with a palm piece 14 and back piece 16) to make up the external face of the article (Matteliano Fig. 1, ¶ 0122 lines 1-2, ¶ 0124, ¶ 0127). Matteliano teaches the fabric securing layer as a body protective article to allow for contact between the gel composition and the skin (as motivated by Matteliano ¶ 0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a frame outer layer on the Krempel/Matteliano article, that is a fabric securing layer, as suggested by Matteliano, to serve as a body protective article to allow for contact between the gel composition and the skin. Doing so would result in the FRG structure.

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 1 except wherein the styrenic triblock copolymer is a selected 2amount of one or more of a poly(styrene-butadiene-styrene), poly(styrene- 3isoprene-styrene), poly(styrene-isoprene-butadiene-styrene), poly(styrene- 4ethylene-butylene-styrene), poly(styrene-ethylene-propylene-styrene), or  5poly(styrene-ethylene-ethylene-propylene-styrene).
Matteliano further teaches the styrenic triblock copolymer is a 4selected amount of one or more of a poly(styrene-butadiene- 5styrene) (SBS), poly(styrene-isoprene-styrene) (SIS), poly(styrene-isoprene-6butadiene-styrene), poly(styrene-ethylene-butylene-styrene) (SEBS), 7poly(styrene-ethylene-propylene-styrene) (SEPS), or poly(styrene- 8ethylene-ethylene-propylene-styrene) (Matteliano ¶ 0052, ¶ 0058). Matteliano teaches this composition to form TPE gels that are conformable and soft for contacting the body and to deliver a therapeutic agent to the skin (as motivated by Matteliano ¶ 0005, 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the styrenic triblock copolymer SBS, SIS, SEBS, SEPS, as taught by Matteliano to be conformable and soft for contacting the body and to deliver a therapeutic agent to the skin.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krempel in view of Matteliano in further view of Delaunay (WO 2015/010955 A1).
Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Krempel and Matteliano, as applied above in claim 1, except for wherein the composite is structured FRFG. As stated above, Krempel teaches the structure as RGF or reversed FGR (see claim 1). Krempel further notes an outer layer to the splint for insulation (Krempel ¶ 0096) but is silent to this being a securing fabric layer. 
Matteliano further teaches a cloth or fabric securing layer (such as a glove with a palm piece 14 and back piece 16) to make up the external face of the article (Matteliano Fig. 1, ¶ 0122 lines 1-2, ¶ 0124, ¶ 0127). Matteliano teaches the fabric securing layer as a body protective article to allow for contact between the gel composition and the skin (as motivated by Matteliano ¶ 0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a frame outer layer on the Krempel/Matteliano article, that is a fabric securing layer, as suggested by Matteliano, to serve as a body protective article to allow for contact between the gel composition and the skin. Doing so would result in the FRG structure.
The Krempel/Matteliano article is still silent to the FRFG structure. 
Delaunay, however, teaches a layered garment for treatment of an anatomical surface (Delaunay Figs. 1-2, abstract) in the same field of endeavor, with an internal fabric securing layer (fibrous layer 56 in the form of woven, knitted, nonwoven or a mesh) (Delaunay Fig. 2, p. 7 lines 30-32) to support the gel composition (34) (as motivated by Delaunay p. 7 lines 17, 24-26).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an inner fabric securing layer adjacent to the gel layer of the Krempel/Matteliano article, as taught by Delaunay, to give support the gel composition on the skin. Doing so would result in the FRFG structure.

17.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krempel in view of Matteliano in further view of Anthony.
Regarding claim 14, Krempel further teaches the thermoformable retainer layer (splint) made of a polymer, a thermoplastic material (Krempel ¶ 0080), and to be moldable to a patient’s anatomy within an activation temperature range (Krempel ¶ 0074), but does not specify a temperature of 60 degrees Celsius or less.
Anthony, however, teaches a thermoplastic garment for treatment of an anatomical surface (Anthony Figs. 1-2, abstract) in the same field of endeavor, with a thermoformable retainer layer (thermoplastic composition 3), for example polycaprolactone (Anthony p. 5 lines 3-6), or ethylene vinyl acetate (Anthony p. 14 lines 28-30), preferred materials disclosed by the present specification (see ¶ 0082 and claims 15-16 of present specification) and is moldable, about 69 degrees Celsius until about 30 degrees Celsius, understood as thermoformable at 60 degrees Celsius or less, (Anthony p. 5 lines 30-32), or between 50-70 degrees Celsius (p. 12 lines 26-27). Using polycaprolactone or ethylene vinyl acetate allows for molding the thermoplastic layer in convenient temperatures, since these materials are workable and deformable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the thermoplastic retainer layer or Krempel/Matteliano comprising a polymer, particularly ethyl vinyl acetate or polycaprolactone, and able to be thermoformable at a temperature of 60 degrees Celsius or less, as taught by Anthony, to use convenient and workable materials at a reasonable temperature.  

Regarding claims 15-16, Krempel further teaches the thermoformable retainer layer (splint) made of a polymer, a thermoplastic material (Krempel ¶ 0080), and to be moldable to a patient’s anatomy within an activation temperature range (Krempel ¶ 0074), but does not specify ethyl vinyl acetate or polycaprolactone. 
Anthony, however, teaches a thermoplastic garment for treatment of a biological surface (Anthony Figs. 1-2, abstract) in the same field of endeavor, with a thermoformable retainer layer (thermoplastic composition 3), for example polycaprolactone (Anthony p. 5 lines 3-6), or ethylene vinyl acetate (Anthony p. 14 lines 28-30). Using polycaprolactone or ethylene vinyl acetate allows for molding the thermoplastic layer in convenient temperatures, since these materials are workable and deformable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the thermoplastic retainer layer comprising ethyl vinyl acetate or polycaprolactone, as taught by Anthony, to use convenient and workable materials at a reasonable temperature.  

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lipman (US 2004/0243042 A1) teaches a composite facial mask.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        09/28/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781